                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA


RICHARD NATHANIEL MILLER CIVIL ACTION


VERSUS 17-697-SDD-EWD


ALLEN,ETAL.


                                          RULING

        The Court, after carefully considering the Compiaint,) the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Erin Wilder-Doomes, dated October 8, 2019, to which no objection has

been filed, hereby approves the Report and Recommendation of the Magistrate Judge

and adopts it as the Court's opinion herein.

        ACCORDINGLY, this action is hereby DISMISSED, WITH PREJUDICE, as legally

frivolous and for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C.§§1915(e)and 1915A.

        IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction over any potential state law claims.

        Signed in Baton Rouge, Louisiana the ^7__ day of November, 2019.




                                    ^^/u^ ^ /^(^L
                                      CHIEF JUDG^SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA


1 Rec, Doc. 1.
2 Rec. Doc. 6,
